AFFIRM; and Opinion Filed July 26, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01097-CR

                              DANIEL MAVERO, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA13-71667L

                            MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                  Opinion by Justice Brown
       Appellant Daniel Mavero appeals his jury conviction for violation of a protective order.

After the jury found appellant guilty, the trial court assessed punishment at 365 days’

confinement and a $150 fine. In six issues, appellant generally contends (1) the evidence is

legally insufficient to support his conviction, (2) the trial court’s charge contained egregious

errors, and (3) the trial court committed various errors related to the admission of extraneous

offense evidence. For the following reasons, we affirm appellant’s conviction.

                                         Background

       Appellant was charged by information with violation of a protective order.           The

information alleged appellant intentionally or knowingly communicated with J.S., “a protected

individual and a member of the family and household, by contacting [her] via telephone . . . in
violation of an order issued by the 330th District Court . . . under authority of Section 6.504 and

Chapter 85 of the Family Code and Article 17.292 of the Code of Criminal Procedure, and said

communication was prohibited by the aforesaid order.”

           At trial, J.S. testified she and appellant had a sexual relationship that resulted in the birth

of her son, J.K.S. J.S. later obtained a “Final Protective Order” in “child support court” because

appellant sent her e-mails threatening to kill her. J.S. identified that Order, which was admitted

into evidence without objection. The Order was issued by a Dallas County Family District

Court 1 and prohibited appellant from, amongst other things, communicating with J.S. in any

manner except through his lawyer or a third party that the family court had designated to arrange

visitation between appellant and J.K.S. Although the Order recited appellant failed to appear at

the hearing, J.S. testified that appellant was present during the hearing and knew about the Order.

          On December 2, 2013, while the order was in effect, J.S. testified appellant called her at

the VA Hospital, where she works. The call came from an inside line. J.S. immediately

contacted the VA Police, showed them the protective order, and told them appellant had called

her from inside the hospital. J.S. also reported the call to Dallas Police.

          J.S. testified she did not believe appellant had accidently called her because appellant

would call her to harass her when she did not respond to his e-mails. She further testified that

appellant had sent her e-mails begging her to call him or to reply, but she did not respond. J.S.

said she did not report the e-mails to police because appellant used fake e-mail addresses and it

would have been difficult for her to prove he had sent them. She nevertheless knew he sent them

because of their content.



   1
       See TEX. GOV’T CODE ANN. § 24.638 (West) (identifying 330th Judicial District Court as a family district court).




                                                                    –2–
       Steven Girard is a patrol officer at the VA Hospital. Girard testified that he responded to

J.S.’s call on the day of the offense. J.S. told Girard she had a protective order and that appellant

had just called her from inside the hospital. Girard said the VA Police looked for appellant, but

were unable to find him.

       David Weisskopf, a domestic violence detective with the Dallas Police, testified he was

assigned to investigate J.S.’s complaint. Weisskopf spoke to J.S., reviewed the protective order,

and determined he needed to file a case. Weissekopf acknowledged that he based his decision on

J.S.’s statement and that he did not obtain telephone records or video surveillance tapes from the

VA Hospital to verify her claims.

       After hearing the evidence, the jury found appellant guilty of violating the protective

order. This appeal followed.

                                Legal Sufficiency of the Evidence

       In his first issue, appellant asserts the evidence is legally insufficient to support his

conviction. In arguing this issue, appellant relies primarily on the State’s failure to prove all of

the manners in which the information alleged, and the jury found, he committed the offense.

       In reviewing the legal sufficiency of the evidence, we view the evidence in the light most

favorable to the jury’s verdict to determine whether any rational trier of fact could have found,

beyond a reasonable doubt, the essential elements of the offense as defined by a hypothetically

correct jury charge. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007); Estrada v.

State, 334 S.W.3d 57, 61 (Tex. App.—Dallas 2009, no pet.). A hypothetically correct jury

charge is one that accurately sets out the law, is authorized by the charging instrument, does not

unnecessarily increase the State’s burden of proof or unnecessarily restrict the State’s theories of

liability, and adequately describes the particular offense for which the defendant was tried.




                                                –3–
Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). When a charging instrument

alleges alternative manners of committing an offense in the conjunctive, it is proper for the trial

court to charge the jury in the disjunctive. Kitchens v. State, 823 S.W.2d 256, 258 (Tex. Crim.

App. 1991).

       Under section 25.07(a)(2)(C) of the penal code, a person commits an offense if, in

violation of an order issued under section 6.504 of the family code, chapter 85 of the Family

Code, or article 17.292 of the code of criminal procedure, he knowingly or intentionally

communicates in any manner with a protected individual or a member of the family or

household, if the protective order prohibits such communications. See TEX. PEN. CODE ANN. §

25.07 25.07(a)(2)(C)(West Supp. 2015).

       In this issue, appellant first contends the evidence is legally insufficient to show J.S. was

a member of appellant’s family and household. The information alleged, in the conjunctive, that

J.S. was “a protected individual and a member of the family and household.” The application

paragraph tracked the information’s conjunctive allegations. According to appellant, the State

was therefore required to prove J.S. was both a protected individual and a member of appellant’s

family and household.

       However, a hypothetically correct charge would have allowed the jury to find this

element of the offense if it found J.S. was either a protected individual or a member of

appellant’s family or household. See Finster v. State, 152 S.W.3d 215, 218 (Tex. App.—Dallas

2004, no pet.); see also Cada v. State, 334 S.W.3d 766, 771 (Tex. Crim. App. 2011). Because

appellant does not dispute that J.S. was a protective individual, his complaint is without merit.

See Finster, 152 S.W.3d at 218.




                                               –4–
       Appellant also asserts the evidence is legally insufficient to support his conviction

because the State did not present evidence that the protective order was issued under the

authority of chapter 85 of the family code, section 6.504 of the family code, and/or article 17.292

of the code of criminal procedure, as alleged in the information. In challenging this element,

appellant does not claim the State failed to prove any underlying fact necessary for an Order to

be issued under one of the applicable statutes. See in re Winship, 397 U.S. 358, 364 (1970) (due

process clause “protects the accused against conviction except upon proof beyond a reasonable

doubt of every fact necessary to constitute the crime with which he is charged.”). Instead, it

appears the fact appellant asserts the State failed to show was whether the family court intended

to issue the Order under one of the applicable statutes and/or whether the Order was actually

authorized by one of the applicable statues. Appellant relies on the Amarillo Court of Appeals

opinion in Hoopes v. State, 438 S.W.3d 93, (Tex. App.—Amarillo 2014, pet. ref’d), to support

his contention. In Hoopes, the Amarillo Court held that the question of whether an order was

issued under the authority of the one of the applicable statutes was itself a factual element of the

offense that must be supported by proof beyond a reasonable doubt. Hoopes, 438 S.W.3d at 95.

The Amarillo Court relied on dicta in Villarreal, in which the Court of Criminal Appeals stated a

hypothetically correct jury charge would state as an element of the offense that the defendant

acted “in violation of a protective order issued . . . under Article 17.292, Code of Criminal

Procedure.” Villarreal v. State, 286 S.W.3d 321, 327 (Tex. Crim. App. 2009).

       However, the Court of Criminal Appeals merely stated what section 25.07 itself provides;

one of the elements of an offense under Section 25.07 is that a person acted in violation of an

order issued under one of the applicable statutes. Villarreal, 286 S.W.3d at 327. Because the

case did not concern that element of the offense, the Court did not indicate what instructions or




                                                –5–
definitions a trial court should provide a jury to enable it to determine whether that element was

satisfied. See, e.g., Harvey v. State, 78 S.W.3d 368, 373 (Tex. Crim. App. 2002) (trial court

should instruct the jury that in violation of a protective order means in violation of a protective

order issued after notice and hearing); Watts v. State, 99 S.W.3d 604, 611 (Tex. Crim. App.

2003) (jury determines facts in light of the law as charged by the court); cf. Crabtree v. State,

389 S.W.3d 820, 832 (Tex. Crim. App. 2012) (it is inappropriate to assign a jury the duty of

determining legal question of whether an offense is a reportable offense under sexual offender

registration statute). We do not read Villrreal court as holding the authority under which a

protective order issued is itself a fact a jury must find.

           Regardless, we conclude the Order in this case is itself sufficient to show it was issued

under Chapter 85 of the family code, which contains the provisions for the issuance of protective

orders when a person has filed an application for a protective order based on family violence.

See generally TEX. FAM. CODE ANN. §§ 71.001–92.001 (West 2014). First, the Order shows it

was based on an application for a protective order filed by J.S. See TEX. FAM. CODE ANN.

§ 85.001 (West 2014). The Order also recites it was issued following a hearing on that

application and that appellant was duly and properly cited for the hearing. See id. at § 85.006.

The Order also contains the findings a court must make when issuing a protective order under

Chapter 85, including findings that family violence had occurred, that appellant was the person

that committed the family violence, and that family violence was likely to occur in the future.

See id. at § 85.001. We conclude the evidence is legally sufficient to show appellant violated an

order issued under Chapter 85 of the family code. 2 See Gaw v. State, 05-08-00463-CR, 2009


     2
       Contrary to appellant’s suggestion, the State was not required to prove the order was also issued under the authority of section 6.504 of
the family code and article 17.292 of the code of criminal procedure. See Gardner v. State, 05-05-00750-CR, 2006 WL 1413098, at *2 (Tex.
App.—Dallas May 24, 2006, no pet.). Nor could it. A protective order cannot have been issued both by a criminal magistrate under article




                                                                     –6–
WL 5193931, at *5 (Tex. App.—Dallas Dec. 17, 2009, no pet.); Garrett v. State, 03-14-00138-

CR, 2015 WL 7166046, at *2 (Tex. App.—Austin Nov. 10, 2015, no pet.); Mirabal v. State, 02-

15-00041-CR, 2015 WL 7567518, at *7 (Tex. App.—Fort Worth Nov. 25, 2015, no pet.) (not

designated for publication).

          Finally, appellant asserts the evidence is legally insufficient to show he knowingly or

intentionally violated the Order because the State failed to show he had notice of the protective

order and its contents. However, Section 25.07 does not require the State to prove the defendant

knowingly or intentionally violated the order, but that he knowingly or intentionally engaged in

the prohibited conduct. See TEX. PEN. CODE ANN. § 25.07(a); Harvey, 78 S.W.3d at 373.

          Nevertheless, in Harvey v. State, the Court of Criminal Appeals construed the term “in

violation of an order” to include a culpable mental state for that element which, in effect,

required the State to show the defendant had “some knowledge” of the order. Harvey, 78
S.W.3d at 373. In reaching that conclusion, the Court explained that the only protective orders

that will support a conviction under rule 25.07 are those that are issued under statutes that require

the person subject to the order to have either attended the hearing on the protective order or to

have been given notice of the application for the protective order and hearing. 3 Harvey, 78
S.W.3d at 373 (“[i]t is the evident purpose of these procedures to insure that the person to whom

the protective order applies has knowledge of the order, or at the very least such knowledge of


17.292 of the code of criminal procedure, TEX. CODE CRIM. PRO. ANN. art. 17.292 (West) (authorizing emergency protective order by a
magistrate when defendant arrested for certain offenses), and also by a trial court in a civil proceeding under the family code.
     3
      We recognize that after Harvey, the legislature amended section 25.07 to include orders issued under Chapter 7A of the code of criminal
procedure. See TEX. PENAL CODE ANN. 25.07. Chapter 7A includes provisions for the issuance of ex parte temporary orders without hearing.
The amendment took effect after the offense in this case and therefore does not alter our analysis.




                                                                   –7–
the application for a protective order that he would be reckless to proceed without knowing the

terms of the order). The Court therefore determined “in violation of an order issued under

section 6.504 or chapter 85 of the Family Code or article 17.292,” means “in violation of an

order that was issued under one of those statutes at a proceeding the defendant attended or at a

hearing held after the defendant received service of the application for a protective order and

notice of the hearing.” Harvey, 78 S.W.3d at 373.

           As noted above, the Order recites that appellant was duly and properly cited for the

hearing on the application. The Order further recites that “all necessary prerequisites of the law

have been satisfied” and that trial court had jurisdiction over the parties and the subject matter.

These recitations are sufficient to show appellant had notice of the application for protective

order and hearing. Dillard v. State, 05-00-01745-CR, 2002 WL 31845796, at *5 (Tex. App.—

Dallas Dec. 20, 2002, no pet.) (not designated for publication); Lincecum v. State, 08-14-00015-

CR, 2016 WL 1367107, at *3 (Tex. App.—El Paso Apr. 6, 2016, no. pet. h.). Moreover, the jury

could have further inferred appellant had notice of the application and hearing because J.S.

testified appellant was present during the hearing. 4 See Lincecum, 2016 WL 1367107, at *3

(trier of fact could infer from appellant’s presence at the hearing that he was served with notice

of the application for protective order and hearing). We resolve the first issue against appellant.




     4
         In this issue, appellant suggests J.S.’s testimony is in conflict with the family court’s recitation that he did not appear for the hearing.
However, it is the jury’s role, as trier of fact, to resolve any conflicts in the evidence. Williams v. State, 301 S.W.3d 675, 684 (Tex. Crim. App.
2009). We nevertheless note that J.S.’s testimony is not necessarily in conflict with the recitation and, at trial, appellant did not claim otherwise
or attempt to challenge her testimony. This Court’s own records suggest he had good reason not to do so. Specifically, appellant appealed the
protective order to this Court and, in his pro se notice of appeal, appellant sought to explain his failure to appear at the hearing. He stated that he
had two hearings scheduled at the same time and intended to check in at both courts and juggle back and forth between them, but he was
“unsuccessful.” We recognize that the Notice of Appeal was not before the jury. We reference it only because it illustrates one of the many
reasons an appellate court may not second guess a jury’s credibility determinations.




                                                                        –8–
                                          Charge Error

       In his second and third issues, appellant complains of charge error. Appellant did not

make any objections to the trial court’s charge, but he asserts the errors were egregious.

       We review complaints of jury charge error by first determining whether error exists.

Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012). If error exists, we must determine

whether the error caused sufficient harm to warrant reversal. Ngo v. State, 175 S.W.3d 738,

743–44 (Tex. Crim. App. 2005). When, as here, an alleged jury charge error was not objected to,

we reverse only if an error was “so egregious and created such harm that the defendant has not

had a fair and impartial trial.” Barrios v. State, 283 S.W.3d 348, 350 (Tex. Crim. App. 2009)

(citing Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985) (op. on reh’g)).

Egregious harm consists of errors affecting the very basis of the case or depriving the defendant

of a valuable right. Nava v. State, 415 S.W.3d 289, 298 (Tex. Crim. App. 2013). We assess

harm in light of “the entire jury charge, the state of the evidence (including the contested issues

and the weight of probative evidence), the arguments of counsel, and any other relevant

information revealed by the record of the trial as a whole.” Id.

       Appellant first complains the charge failed to instruct the jury that it was required to find

appellant attended the protective order proceeding or otherwise had specific knowledge of the

existence of the order. Appellant asserts this error caused him to suffer egregious harm because

“the application paragraph permitted the jury to find [him] guilty without finding that he knew

about the order and thereby intentionally or knowingly violated same.” However, as explained




                                                –9–
above, the State was not required to prove appellant knowing or intentionally violated the

protective order. 5

           Moreover, it is clear from our review of the record that appellant’s knowledge of the

Order was not a contested issue at trial. At trial, appellant did not question the recitations in the

protective order that he was duly cited for the hearing or make any effort to controvert them. See

Dillard, 2002 WL 31845796, at *5 (recitations in order are binding absent proof of their falsity).

Moreover, when J.S. testified appellant was present at the hearing and knew about the order,

appellant objected, claiming her testimony was irrelevant. We conclude the record fails to show

appellant suffered egregious harm from the trial court’s failure to instruct the jury with respect to

whether appellant had sufficient knowledge of the Order. Young v. State, 283 S.W.3d 854, 880

(Tex. Crim. App. 2009) (even a jury instruction that omits an element of the offense does not

necessarily render a criminal trial fundamentally unfair or an unreliable vehicle for determining

guilt or innocence).

           Appellant also complains the charge did not define “family” or “household.” As noted

above, the application paragraph required the jury to find J.S. was both a protected individual

and a member of the family and household. The charge did not, however, include the statutory

definitions of family or household. See TEX. FAM. CODE ANN. §§ 71.003, 71.005 (West 2014)

(defining family and household). According to appellant, he suffered egregious harm because of

the omissions. Appellant’s argument is based on the assumption that the jury was required to

find J.S. was both a protected individual and a member of appellant’s family or household.

     5
        Here, the charge instructed the jury it was required to find appellant knowingly or intentionally communicated with J.S., in violation of the
order. However, the charge should have instructed the jury that it was required to find that appellant, in violation of an order issued under one of
the applicable statutes, knowingly or intentionally communicated with J.S. Harvey, 78 S.W.3d at 373. In other words, the in violation of a
protective order language should have preceded the knowing and intentional mental states to reflect those mental states did not apply to the in
violation of a protective order element. Cf. Harvey, 78 S.W.3d at 370 (“the culpable mental states ‘intentionally or knowingly’ in Section
25.07(a) apply to the performance of the acts that are described in the subsections that follow those words . . . [not] the preceding language “in
violation of an order.”).




                                                                      –10–
       However, as explained above, the charge should have permitted the jury to convict

appellant if it found J.S. was either a protected individual or a member of the family or

household. Because the charge in this case required the jury to find J.S. was a protected

individual, we conclude the trial court’s failure to define family or household in the charge did

not cause appellant to suffer egregious harm. We resolve the second and third issues against

appellant.

                                  Extraneous Offense Evidence

       In his fourth issue, appellant complains of the trial court’s failure to sustain his “multiple

objections” to evidence of extraneous offenses. Appellant generally complains of the admission

of J.S.’s testimony that appellant would call to harass her when she did not respond to his e-mails

and that he had sent her e-mails from fake addresses. In his fifth issue, appellant asserts the trial

court erred in denying his motion for mistrial based on the admission of that same evidence and

other evidence of extraneous “visits” he claims was admitted at trial. Finally, in his sixth issue,

appellant complains the trial court erred in refusing his request to instruct the jury to disregard

J.S.’s testimony.

       Evidence of a crime, wrong, or other act is not admissible to prove a person’s character in

order to show that on a particular occasion the person acted in accordance with the character.

TEX. R. EVID. 404(b); see Nobles v. State, 843 S.W.2d 503, 514 (Tex. Crim. App. 1992).

However, this evidence may be admissible for another purpose, such as proving motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

TEX. R. EVID. 404(b); Moses v. State, 105 S.W.3d 622, 626 (Tex. Crim. App. 2003). On timely

request, the State must give the defendant notice of its intent to introduce such evidence. Id.




                                               –11–
        To preserve a complaint for appeal, a party must lodge a timely and specific objection,

obtain an adverse ruling. See TEX. R. APP. P. 33.1(a); see also Tucker v. State, 990 S.W.2d 261,

262 (Tex. Crim. App. 1999); Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003). To be

considered timely, the objection must be made at the first opportunity or as soon as the basis of

the objection becomes apparent. Lagrone v. State, 942 S.W.2d 602, 618 (Tex. Crim. App. 1997).

A defendant must also object each time the inadmissible evidence is offered or obtain a running

objection. Tucker v. State, 990 S.W.2d 261, 262 (Tex. Crim. App. 1999); Valle v. State, 109
S.W.3d 500, 509 (Tex. Crim. App. 2003). Finally, an objection at trial must comport with the

complaint asserted on appeal. See TEX. R. APP. P. 33.1(a)(1)(A); Swain v. State, 181 S.W.3d
359, 367 (Tex. Crim. App. 2005); Smith v. State, 176 S.W.3d 907, 918 (Tex. App.—Dallas 2005,

no pet.).

        According to appellant, he preserved his complaints by making multiple objections to

J.S.’s testimony. We disagree.

        The record shows that J.S. first testified, without objection, that appellant would call her

to harass her when she did not respond to his e-mails. The prosecutor then asked, “[n]ow, he’s

communicated with you, obviously, several times before; is that right?”             J.S. responded

“correct.” Only then did appellant object on the basis of “character conformity.” The trial court

overruled that objection. J.S. proceeded to testify, without objection, that after the protective

order issued, appellant had sent her emails using fake e-mail addresses. J.S. also testified she

knew appellant sent them because of the things he said in the e-mails. When the prosecutor

asked J.S. whether there were any personal details in the e-mails that made her believe appellant

sent them, appellant objected on the grounds of relevancy. That objection was overruled.




                                               –12–
       J.S. proceeded to testify that she knew appellant sent her the e-mails because he called

her crazy and begged her to call him or to reply to him. J.S. further testified that she did not

respond to appellant because, when things did not go his way, he would start harassing her and

making threats. Appellant did not object to that testimony.

       Finally, the prosecutor asked J.S. whether appellant had communicated with her in any

other manner. Appellant informed the trial court that J.S.’s testimony went to a motion in limine

he had filed. The trial court conducted a hearing outside the presence of the jury. At that

hearing, the State indicated that it intended to present evidence that appellant had communicated

threats to J.S. through third parties.   Appellant objected that the State had not given him

reasonable notice that it intended to offer such evidence as required by rule 404(b). Appellant

also complained, for the first time, the State had not given him notice of J.S.’s previously

admitted testimony about appellant’s direct communications. Appellant moved for a mistrial on

those grounds. The trial court denied appellant’s motion and the case recessed for the day.

       The following morning, the State informed the trial court that it no longer intended to

offer any additional extraneous offense evidence. Appellant nevertheless requested the trial

court to instruct the jury to disregard J.S.’s previously admitted testimony. The trial court denied

his request.

       On appeal, appellant lumps together his complaints about J.S.’s testimony, claiming the

trial court’s rulings on his multiple objections were erroneous. Those objections, however, were

made at different times, were directed to different testimony, and were based on different

grounds. This issue is thus multifarious. Stults v. State, 23 S.W.3d 198, 205 (Tex. App.—

Houston [14th Dist.] 2000, pet. ref’d.) (a multifarious issue is one that embraces more than one




                                               –13–
specific ground or that attacks several distinct and separate rulings of the court). We may refuse

to address appellant’s complaint on this ground alone. See id.

       Moreover, after reviewing the record, we conclude appellant waived any complaint about

the admission of J.S.’s testimony. Specifically, the record shows appellant’s objections were

either untimely, did not comport with his complaints on appeal, or were not re-urged when the

same evidence came in elsewhere.

       The only substantive arguments appellant makes to support his claims are based on rule

404(b). However, the only objections appellant made under rule 404(b) at trial were (1) a single

objection to J.S.’s testimony that appellant had communicated with her in the past, and (2) a

notice objection at the hearing outside the presence of the jury.

       Initially, we note that appellant did not object on the basis of character conformity until

after J.S. answered the prosecutor’s question and affirmed that appellant had communicated with

her several times in the past. See Girndt v. State, 623 S.W.2d 930, 934–35 (Tex. Crim. App.

1981) (“The well established law of this State has long been that after a question is asked and

answered by a witness without objection, with no claim that there was any misunderstanding, or

without any reason shown for not objecting before the answer was given, the refusal of the trial

court to withdraw the answer from the jury or instruct the jury not to consider the answer is not

error.”). Moreover, appellant has not attempted to show that particular testimony constituted

evidence of either an extraneous offense or a bad act. In fact, J.S. had previously testified that

the reason she obtained the protective order was because appellant sent her e-mails threatening to

kill her. Instead, appellant complains that J.S. was permitted to testify that he communicated

with her after the protective order issued.




                                               –14–
       However, appellant did not object when J.S. testified appellant e-mailed her using fake e-

mail addresses or that he would harass her when she responded to his e-mails. Rather, he only

objected when the prosecutor asked J.S. about the contents of his e-mails, and even then, only on

the basis of relevancy.    Camacho v. State, 864 S.W.2d 524, 533 (Tex. Crim. App. 1993)

(relevancy objection does not preserve a complaint under rule 404(b)). We conclude appellant

did not preserve his complaint that J.S.’s testimony was inadmissible character conformity

evidence.

       Appellant also failed to preserve his complaint regarding the State’s failure to give him

notice of the extraneous offense evidence. Appellant did not raise that complaint until he moved

for a mistrial outside the presence of the jury, well after the testimony had been admitted.

Appellant’s motion for mistrial, and complaints asserted therein, were untimely. Griggs v. State,

213 S.W.3d 923, 927 (Tex. Crim. App. 2007) (motion for mistrial is timely only if it is made as

soon as the grounds for it become apparent); see also Cruz v. State, 225 S.W.3d 546, 548 (Tex.

Crim. App. 2007) (essential requirement to preserve error is a timely, specific request that is

refused by the trial court). Because appellant waived any error in the admission of J.S.’s

testimony, it necessarily follows he was not entitled to an instruction to disregard. See Cruz, 225
S.W.3d at 548. We resolve the third, fourth, and fifth issues against him.

       We affirm the trial court’s judgment.




                                                   /Ada Brown/
                                                   ADA BROWN
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47.2(b)

141097F.U05



                                               –15–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DANIEL MAVERO, Appellant                               On Appeal from the County Criminal Court
                                                       No. 10, Dallas County, Texas
No. 05-14-01097-CR         V.                          Trial Court Cause No. MA13-71667L.
                                                       Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                           Lang and Whitehill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 26th day of July, 2016.




                                                –16–